Citation Nr: 0006502
Decision Date: 03/10/00	Archive Date: 09/08/00

DOCKET NO. 98-04 729A              DATE MAR 10, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Hartford, Connecticut

THE ISSUES

1. Entitlement to service connection for coronary artery disease,
status post myocardial infarction and coronary artery bypass
grafting.

2. Entitlement to an initial evaluation in excess of 20 percent for
the residuals of a low back injury. 

REPRESENTATION 

Appellant represented by: AMVETS 

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

C. L. Mason, Associate Counsel 

INTRODUCTION

The appellant had active service from January 1962 to October 1962
and served as a member of the Connecticut Army National Guard on
multiple periods of active duty for training (ACDUTRA) and inactive
duty for training (INACDUTRA) from 1975 to 1996.

This case comes before the Board of Veterans' Appeals (Board) on
appeal from a September 1997 rating decision by the Hartford,
Connecticut Department of Veterans Affairs (VA) Regional Office
(RO), which denied service connection for coronary artery disease,
status post myocardial infarction and coronary artery bypass
grafting and granted service connection for residuals of a low back
injury assigning a 10 percent disability evaluation effective from
March 27, 1997.

The appellant and his representative appeared before a hearing
officer at a hearing at the RO in July 1998. In a January 1999
decision, the 10 percent evaluation for residuals of a low back
injury was increased to 20 percent disabling effective from March
6, 1998.

The issue of service connection for coronary artery disease, status
post myocardial infarction and coronary artery bypass grafting will
be discussed in The Remand section of this decision.

FINDINGS OF FACT 

1. From March 27, 1997 to March 5, 1998 the residuals of the low
back injury resulted in the equivalent of moderate limitation of
motion of the lumbar spine.

2 - 

2. The residuals of a low back injury are currently productive of
no more than moderate limitation of motion of the lumbosacral
spine.

CONCLUSIONS OF LAW

1. The criteria for a 20 percent rating for residuals of a low back
injury from March 27, 1997 to March 5, 1998 have been met. 38
U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes
5292, 5295 (1999).

3. The shedular criteria for an evaluation in excess of 20 percent
for residuals of a low back injury have not been met. 38 U.S.C.A.
1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 5292,
5295 (1999)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's service medical records show that he was seen in
April 1995 after he fell from a water tank-carrying trailer during
a period of active duty for training with the Connecticut National
Guard. The diagnosis was low back strain. The National Guard
determined that the injury was incurred in the line of duty.

Received on March 27, 1997, was the appellant's original
application for service connection for a back disorder. A VA
general medical examination was conducted in April 1997. At that
time the appellant stated that he had been unemployed since
February 1997. He stated that he worked in quality control for one
year and three months. He was fired for "knowing violation". He
indicated that he thought he was fired for requesting the first
shift from the third shift.

He reported that lie had shooting pains across his low back when
bending and lifting. He took no medications. On evaluation of the
musculoskeletal system, he was able to heel and toe walk and fully
squat. Forward flexion was 90 degrees, extension was 45 degrees,
left lateral flexion was 45 degrees, and right lateral flexion was
30 degrees with slight discomfort across his low back. There was no

- 3 - 

tenderness to palpitation. X-rays of the lumbosacral spine revealed
mild degenerative changes. The diagnoses included low back pain
secondary to trauma in 1995.

In September 1997, the RO granted service connection for residuals
of a low back injury and awarded a 10 percent disability rating
under Diagnostic Codes 5299- 5295, effective from March 27, 1997.

The appellant received intermittent treatment at a VA outpatient
clinic during 1997 and 1998 for various disorders. These records
show that in January 1998 he was seen complaining of right shoulder
pain. The assessment included osteoarthritis and low back pain. A
January 1998 VA X-ray study of the lumbosacral spine revealed
osteoarthritic changes.

A VA outpatient record, dated March 6, 1998, shows that the
appellant complained low back pain and spasms and radiation into
the left thigh. On evaluation, decreased limitation of the spine
and left lower extremity was noted. There was tenderness over the
lumbosacral spine at L4-6 and S1 joint. A March 1998 VA CT scan of
the lumbar spine revealed diffuse mild spondylitic changes and
questionable small disc herniation at the L5-S1 level anteriorly
without evidence of encroachment on traversing nerve roots. He
continued to receive intermittent treatment for low back
complaints.

A hearing was held at the RO in July 1998. At that time the veteran
testified that he experienced back spasms beginning in May 1998 and
had constant back pain.

VA examinations were conducted in August 1998. During the
neurological evaluation, the appellant complained of low back pain
which fluctuated from tolerable to severe. He reported a shooting
pain which originated in the low back area and spread into the
lateral surface of the right thigh and calf. His symptoms were
persistent. The examination showed normal muscle bulk and tone in
all muscle groups. Strength was 5/5 in all muscle groups. Ankle
jerk on the right was 1+ and on the left 2+. Sensory examination
showed decreased pinprick in the L5

- 4 - 

distribution on the left. There was tenderness on palpation and
percussion of the lumbosacral spine. His gait was intact.

The examiner indicated that a March 1998 CAT scan showed mild to
moderate osteoarthritic changes and a small disc herniation at the
L5-S1 level. The diagnoses were history of low back injury, "1996",
lumbosacral osteoarthritis and degenerative disc disease, post-
traumatic low back pain, left L5 radiculopathy.

During the orthopedic evaluation the appellant reported that when
he got out of the National Guard he obtained a job as a quality
control person at a Navy installation. He stated that he was fired
due to headaches from nitroglycerin patches and back problems. He
complained of constant pain in the low back. There was no
radiation. The pain was both sharp and dull. It was worse when he
twisted the wrong way.

The examination showed that grossly the back was normal. Forward
flexion was to 45 degrees. Normal forward flexion was to 90
degrees. Extension was to 20 degrees when 30 degrees was normal.
Bilateral flexion was to 30 degrees and bilateral rotation was to
30 degrees with pain on all motions. The examiner indicated that
these findings were normal. Straight leg raises were 60 degrees. On
Deluca testing, the examiner indicated that the veteran did 80
percent of normal. He thus had 20 percent additional disability.
The examiner noted that the functional ability to flex against
gravity was subnormal. His legs were equal in length. His gait was
halting and he reported that it hurt to walk. The examiner opined
that the objective findings do not seem to account for all of his
clinical difficulties. X-rays revealed mild narrowing between L4-5
and S-1 and mild degenerative joint disease.

Diagnoses included diffuse mild spondylitic changes of the lower
spine, questionable small disc herniation at L5-S1 without evidence
of encroachment on the transversing nerve roots which the examiner
opined was not giving rise to any symptoms, spinal stenosis.

The examiner indicated that there were changes in the back but the
changes did not seem (subjectively) so severe objectively as
manifested by his clinical performance. The appellant experienced
"genuine difficulty with Deluca and in bending down to

- 5 - 

put dumbbells in a drawer." The examiner indicated that the veteran
had a bad back and thought there was a tinge or two of
magnification of his symptoms. The objective findings did not seem
to account for all his clinical difficulties but may account for
some.

In January 1999 the RO increased to 10 percent in effect for the
residuals of the low back injury to 20 percent, effective from
March 6, 1998.

Initially, the Board has found that the appellant's claim is well
grounded pursuant to 38 U.S.C.A. 5107 (West 1991) in that the claim
is plausible, that is meritorious on its own or capable of
substantiation. This finding is based upon his assertion that the
low back disability warrants a higher evaluation. Proscelle v.
Derwinski, 2 Vet. App 629 (1992). Once it has been determined that
a claim is well grounded, VA has the statutory duty to assist the
appellant in the development of evidence pertinent to that claim.
The Board is satisfied that all relevant evidence is of record.

Disability evaluations are determined by the application of a
schedule of ratings, which is based on average impairment of
earning capacity. 38 U.S.C.A. 1155 (West 1991). Separate diagnostic
codes identify the various disabilities. 38 C.F.R. Part 4 (1999).

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7
(1999).

When an unlisted condition is encountered it will be permissible to
rate under a closely related disease or injury in which not only
the functions affected, but the anatomical localization and
symptomatology are closely analogous. Conjectural analogies will be
avoided, as will the use of analogous ratings for conditions of
doubtful diagnosis, or for those not fully supported by clinical
and laboratory findings, nor will ratings assigned to organic
diseases and injuries be assigned by analogy to conditions of
functional origin. 38 C.F.R. 4.20 (1999).

6 -

In evaluating the severity of a particular disability, it is
essential to consider its history. 38 C.F.R. 4.1 (1999); Peyton v.
Derwinski, 1 Vet. App. 282 (1991). A claim placed in appellate
status by disagreement with the initial rating award and not yet
ultimately resolved is an original claim, as opposed to a new claim
for increase. See Fenderson v. West, 12 Vet. App. 119 (1999). In
such cases, separate ratings may be assigned for separate periods
of time based on the facts found, a practice known as "staged"
ratings. Id. Thus, the propriety of each rating during the time
period from March 27,-1997, the effective date of the grant of
service connection as determined by the RO, through to the present
is now before the Board.

The RO has assigned a 20 percent rating for the chromic lumbosacral
strain with the criteria set forth in the VA's Schedule for Rating
Disabilities, 38 C.F.R. Part 4, Diagnostic Codes 5299- 5295. A
review of the June 1998 statement of the case and January 1999
supplemental statement of the case shows that the RO also evaluated
the low back disorder under Diagnostic Codes 5292 and 5293.

Diagnostic Code 5295 provides the rating criteria for lumbosacral
strain. Under this Code provision, the maximum 40 percent rating
evaluation is warranted when the lumbosacral strain is severe with
listing of the whole spine to opposite side, positive Goldthwait's
sign, marked limitation of forward bending in standing position,
loss of lateral motion with osteoarthritic changes, or narrowing or
irregularity of joint space, or some of the above with abnormal
mobility on forced motion. A 20 percent evaluation is appropriate
when the lumbosacral strain is accompanied by muscle spasm on
extreme forward bending, loss of lateral spine motion, unilateral,
in standing position. A 10 percent evaluation is warranted when the
lumbosacral strain is with characteristic pain on motion. A
noncompensable evaluation is assigned when the lumbosacral strain
is with slight subjective symptoms only.

Diagnostic Code 5292 provides for the evaluation of limitation of
motion of the lumbar spine. When the limitation of motion of the
lumbar spine is described as severe a 40 percent evaluation is
warranted. When the limitation of motion of the lumbar spine is
moderate, a 20 percent evaluation is warranted. Where the

- 7 - 

limitation of motion of the lumbar spine is slight, a 10 percent
evaluation is assigned.

Diagnostic Code 5293 provides for the evaluation of intervertebral
disc syndrome. A 10 percent rating is provided when the disc
syndrome is mild. A 20 percent evaluation is assigned when the disc
syndrome is moderate, with recurring attacks. A 40 percent rating
is provided when the syndrome is severe, with recurring attacks,
with intermittent relief. The maximum rating of 60 percent is
provided when the disc syndrome is pronounced, with persistent
symptoms compatible with sciatic neuropathy with characteristic
pain and demonstrable muscle spasm, with absent ankle jerks, or
with other neurological findings appropriate to the site of the
diseased disc, and with little intermittent relief.

The United States Court of Appeals for Veterans Claims (Court) has
held that when a diagnostic code provides for compensation based
upon limitation of motion, that the provisions of 38 C.F.R. 4.40
and 4.45 (1998) must also be considered, and that examinations upon
which the rating decisions are based must adequately portray the
extent of functional loss due to pain "on use or due to flare-ups."
DeLuca v. Brown, 8 Vet.App. 202, 205-07 (1995).

Regulations define disabilities of the musculoskeletal system as
primarily the inability, due to damage or infection in parts of the
system, to perform the normal working movements of the body with
normal excursion, strength, speed, coordination and endurance. 38
C.F.R. 4.40 (1999).

Disabilities of the joints consist of reductions in the normal
excursion of movements in different planes. Consideration is to be
given to whether there is less movement than normal, more movement
than normal, weakened movement, excess fatigability,
incoordination, pain on movement, swelling, deformity or atrophy of
disuse, instability of station, or interference with standing,
sitting, or weight bearing. 38 C.F.R. 4.45 (1998).

To summarize, the appellant's statements and testimony describing
the symptoms of his low back disability is considered to be
competent evidence. However, these

8 - 

statements must be considered in conjunction with the objective
medical evidence of record and the pertinent rating criteria.

In this regard the record shows that the appellant has been
receiving intermittent treatment at a VA facility for his low back
disability. During the August 1999 VA examination he reported
constant low back pain. During the neurological examination he
reported shooting pains into the left lower extremity. However,
during the orthopedic examination he indicated that there was no
radiation. The examination showed limitation of motion of flexion
and extension. However, rotation and lateral bending were normal.
There was no listing of the spine. Although there was tenderness on
palpation, there was no evidence of muscle spasms.

The neurological examination showed a decrease in sensation in the
L5 distribution on the left. However, the left ankle jerk was 2+
and the right ankle jerk was 1+. The remainder of the physical
examination showed no significant abnormality.

The evidence does not show that the low back disorder satisfies the
criteria for higher ratings under the pertinent diagnostic codes as
set forth above. Accordingly, it is the Board's judgment that the
degree of functional impairment caused by the low back disorder, to
include the 20 percent additional disability found during the
recent examination per the Deluca case, results in no more moderate
limitation of motion of the lumbar spine.

The final aspect of the claim to be considered is whether a rating
in excess of 10 percent is warranted prior to March 6, 1998. In
this regard, the April 1997 VA examination showed no significant
impairment in the range of motion of the lumbar spine. The
examination did confirm the presence of arthritis.

Also, the examination was general in nature and did not include an
evaluation of functional impairment as required by the Deluca case
and accomplished in the second VA examination in August 1998.
During the examination the veteran did report shooting back pain on
bending and lifting. Additionally, low back problems

- 9 -

were evaluated at the VA outpatient clinic in January 1998 and
again in March 1998.

After reviewing these clinical findings in conjunction with the
veteran's symptoms as set forth in the DeLuca case, it is the
Board's judgment that the degree of functional impairment caused by
the low back disorder results in the equivalent of moderate
limitation of motion of the lumbar spine.

Accordingly, a 20 percent rating is warranted effective from March
27, 1997, the effective date for the grant of service connection as
assigned by the RO. However, this evidence as previously set forth
and discussed does not provide a basis for a rating in excess of 20
percent. See Fenderson, supra

In reaching this determination the Board has considered all
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by the
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991). However,
the Board finds no basis for a rating in excess of 20 percent.

ORDER

Entitlement to 20 percent rating for residuals of a low back injury
from March 27, 1997 to March 5, 1998 is granted subject to the law
and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for residuals of a
low back injury is denied.

REMAND

In September 1997, the RO denied entitlement to service connection
for coronary artery disease, status post myocardial infarction and
coronary artery bypass grafting. The appellant timely perfected an
appeal. The January 1998 statement of the case and the June 1999
supplemental statement of the case show that the RO denied the

10 -                                                              

veteran's claim on the basis that new and material evidence had not
been submitted in order to reopen that claim. The law and
regulations for finality and new and material evidence were
included in the statement of the case.

The January 1999 rating action and the associated January 1999
supplemental statement of the case show that the January 1999
decision was based on a de novo review of the evidence. The
September 1997 rating decision is not final and remains open. In
order to ensure the appellant's right of due process, the Board
finds that additional development is required.

Accordingly, the case is REMANDED for the following:

1 The RO should notify the appellant that he may submit additional
evidence and arguments in support of his claim. See Quarles v.
Derwinski, 3 Vet. App. 129, 141 (1992).

2. Thereafter, the RO should readjudicate the issue in appellate
status on a de novo basis,

If the benefit sought is not granted, the veteran and his
representative should be furnished with a supplemental statement of
the case and an opportunity to respond. Thereafter, the case should
be returned to the Board for further appellate consideration. The
veteran need take no action until he is so informed.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645,

- 11 -

4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999) (Historical and
Statutory Notes). In addition, VBA's Adjudication Procedure Manual,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

ROBERT P. REGAN 
Member, Board of Veterans' Appeals

 - 12 -



